—Appeal from a judgment of the County Court of Tioga County (Siedlecki, J.), rendered July 17, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a forged instrument in the second degree.
Where, as here, defendant has failed to show any actual prejudice or a substantial risk thereof, it is unnecessary to disqualify the prosecuting Assistant District Attorney because of his previous representation of defendant in unrelated matters. We also find no prejudice to defendant in this case from the fact that the Village Justice presiding over his arraignment had similarly represented defendant on a prior occasion. There is also no support in this record for defendant’s contention that he was afforded ineffective assistance of counsel. Any difference in the plea offer made to defendant from that of his codefendants resulted from the circumstances of the case and defendant’s criminal record. Finally, given defendant’s criminal record and the fact that defendant pleaded guilty knowing he would receive the sentence ultimately imposed, we find no reason to disturb the 3 to 6-year prison sentence imposed by County Court.
Cardona, P. J., Mikoll, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.